internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations department of the treasury release number release date date date uil code taxpayer_identification_number form tax_year s ended november 20xx person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code a is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if we issue a determination_letter to you based on technical_advice no further you may also request that we refer this matter for technical_advice as explained in publication administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code letter rev catalog number 34809f provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination catalog number 34809f letter rev schedule number or exhibit form 886-a rev date name of taxpayer org year period ended november 20xx explanations of items tax identification_number legend org - organization name state - state president - president xx - date address - address city - city issue should org’s the org federal tax exempt status under sec_501 of the internal_revenue_code be revoked for failure to provide information to the internal_revenue_service to demonstrate that it is operating in accordance with its exempt purposes facts the org was incorporated as a state and established for charitable giving in july 20xx the org applied for federal tax exempt status under sec_501 of the internal_revenue_code on november 20xx the org was recognized as an organization exempt from federal_income_tax under sec_501 of the internal_revenue_code and was described in sec_501 of the code the org has a filing requirement for form_990-pf return of organization exempt from income_tax private org however the org has not reported any activity nor had any activity since the initial and only property donation to a synagogue on june 20xx the forms 990-pf for tax years 20xx through 20xx do not show any activity the certification of election to wind up and dissolve and certificate of dissolution have not been filed with the state secretary of state the final form_990 to terminate the organization and a written_statement of the dissolution of assets has not been filed with the internal_revenue_service the attorney_general of the state of state shows the charity organization registration status is current the agent is president the org president whose address is address city state zip code form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items year period ended november 20xx name of taxpayer org tax identification_number the service mailed the org notification of the examination in a letter dated february 20xx to the address shown on the 20xx form_990-pf which is address city state zip code the letter explained the purpose of the examination and requested information needed for the examination on february 20xx the agent spoke with the org president president who confirmed receipt of the letter sent on february 20xx president stated the org had no activity president wished to terminate the org president stated that no bank accounts were utilized and that all assets were donated to a public charity on february 20xx the agent mailed information_document_request number to the org to request information to verify the disposition of all assets to a public charity on march 20xx the agent received a fax from the org’s attorney attorney of law firm attorney does not have a current form_2848 power_of_attorney and declaration of representative on file the fax was in response to information_document_request number and provided a grant deed that was recorded on july 20xx the grant deed showed that all assets had been donated to the synagogue the faxed letter also stated that the org did not retain any rights or interests in any of the property donated to the synagogue a private org can voluntarily terminate it if has transferred or donated all of its assets to a public charity that has been such for at least five years months the agent verified that the synagogue has been a public charity for at least five years on march 20xx the agent mailed information_document_request number to request the final signed form_990-pf return of private org a copy of certificate of dissolution and a valid form_2848 power_of_attorney and declaration of representative the information_document_request number due_date was april 20xx form 886-a catalog number 20810w - page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org on march 20xx the agent received a hard copy of the fax received on march 20xx by explanations of items year period ended november 20xx tax identification_number certified mail on may 20xx the agent attempted to call the org president president the voice mail did not state the org or president’s name so the agent did not leave a message on may 20xx the agent resent information_document_request number to the org address at address city state zip code the revised due_date was may 20xx on may 20xx the agent attempted to call org president president the voice mail did not state the org or president's name so the agent did not leave a message on may 20xx the agent received a voice mail from the org attorney attorney that stated that the org changed its address had just received information_document_request no and would city state zip code and the new address may 20xx was the last date the agent received contact regarding the taxpayer was expired she would have the taxpayer complete a new form_2848 and fax the form need more time to reply the agent returned the call and left a voice mail requesting a valid form_2848 to the agent the following week the attorney also supplied the new address as address on may 20xx the org attorney attorney left a voice mail for the agent stating that the form department of the treasury-internal revenue service being revoked because the org has not established that it was observing the conditions required i of the regulation and revrul_59_95 1959_1_cb_627 requires every organization in the revocation notice letter dated july 20xx the agent advised the org that sec_1 service failure to comply with such request could result in the org’s federal tax-exempt status which is exempt from tax to submit additional information upon request by the internal revenue catalog number 20810w form 886-a publish no irs gov -page_ schedule number or exhibit form a rev date name of taxpayer org for the continuation of exempt status in order to avoid such adverse action the org must year period ended november 20xx explanations of items tax identification_number provide the requested information or contact the agent to resolve the issue to date the org has failed to provide the agent with the requested information knowing that such failure could result in loss of federal tax-exempt status the agent has made adequate attempts to contact the org and its president president the agent has not received the requested information to date president has failed to respond to the agent law sec_501 of the internal_revenue_code exempts from federal_income_tax corporations and any community chest fund or org organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purposes of inquiring into its exempt status revrul_59_95 1959_1_cb_627 provides that a failure_to_file required information_return or comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the form 886-a catalog number 20810w - page__4 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items - name of taxpayer org grounds that the organization has not established that it is observing the conditions required for year period ended november 20xx tax identification_number the continuation of an exempt status taxpayer’s position the org’s position is not known at this time government’s position sec_1_6033-2 provides in part that every organization which is exempt from tax whether or not it is required to file an annual information_return must submit additional information upon request by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f chapter or subtitle a of the code sec_6033 and chapter of subtitle d of the code the information that the service requested is material in establishing the org’s right to maintain its exempt status an organization to be qualified as an entity described in sec_501 of the internal_revenue_code or in certain other categories of tax-exempt_organization must be organized and operated so that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual the essence of the concept is to ensure that a tax-exempt charitable_organization is serving a public interest and not a private interest sec_1_6033-2 of the regulation and revrul_59_95 1959_1_cb_627 requires every organization which is exempt from tax to submit additional information upon request by the internal_revenue_service the service has requested the org to provide information for the purposes of inquiring into its exempt status the requested information was material in determining whether the org continues to qualify for federal tax exempt status under sec_501 the service has given the org adequate opportunities to provide the requested information and has advised the org of the consequences for failing to provide the information the org failed to respond to the service’s request for information knowing that such refusals to provide the requested information may result in the loss of its tax-exempt status by form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items rev date year period ended november 20xx name of taxpayer org tax identification_number not providing the requested information the org has failed to demonstrate that it is observing the conditions for continued exemption therefore the org’s federal tax exempt status under sec_501 should be revoked effective december xx conclusion by not providing the requested information the org has failed to establish that it is observing the conditions for continued exemption therefore the org’s federal tax exempt status under sec_501 should be revoked effective december 20xx form 886-a catalog number 20810w -page_ publish no irs gov department of the treasury-internal revenue service
